Citation Nr: 1710974	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability, to include ventricular arrhythmia, status post automatic implantable cardioverter defibrillator.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD) and to include as due to military sexual trauma.

4.  Whether new and material evidence has been received to reopen a claim for service connection for human bovine spongiform encephalopathy (BSE).

5.  Entitlement to service connection for a neurological disability, to include as secondary to human BSE.  

6.  Entitlement to service connection for a neck disability.  

7.  Entitlement to a compensable disability rating for bilateral hearing loss.  

8.  Entitlement to a disability rating in excess of 30 percent for right knee chondromalacia, status post arthroscopic surgery.

9.  Entitlement to a disability rating in excess of 30 percent for left knee degenerative arthritis, status post total knee arthroplasty.  


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1978 and from July 1983 to April 1984.  He passed away in February 2017.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran timely appealed that decision during his lifetime.

The Veteran initially filed separate claims to establish service connection for depression/anxiety and PTSD.  However, the United States Court of Appeals for Veterans Claims has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

In March 2015, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing is of record.


FINDING OF FACT

In February 2017, VA was notified that the Veteran died on February [redacted], 2017. 


CONCLUSION OF LAW

Due to the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  The Board received notice of the Veteran's death in February 2017.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, this appeal has become moot by virtue of the death of the claimant and thus must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.  


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


